Title: To Thomas Jefferson from Gaudenzio Clerici, 2 February 1788
From: Clerici, Gaudenzio
To: Jefferson, Thomas



Honble. Sir
Milan the 2d. February 1788.

I happened to be at the Comte del Verme’s house the day after the arrival of the books mentioned in Your letter of the 15th August; and was immediately shewn the kind present You have been pleased to send me, for which I return, Honble Sir, my very humble thanks to You. Should we in compliance to some liberal readers have made such a desirable present to an Italian Public to what a mercyless castration under the hands of inexorable mutilators should the free Monticello-Production undergo! Ramsay’s History of S. Ca. and Georgia was equally a thing that I very much wished to peruse again. And by Your present to the Comte del Verme, and thro’ the friendly regards the Comte is pleased to honor me with, I get now the opportunity I desired. My personal acquaintance with the Doctor’s abilities and integrity during my  long stay at Charleston has inspired me a very high esteem for him. Altho’ a warm friend to America, I know him to feel and to speak with his tho’ unparaphrastical cascado eloquence much in favor of justice and unjustly distressed foreign people. We have no news, that I think worth the writing. If there is any however, I dare say you will receive them with the same ordinary by a better hand. Demolishing Churches; new thoughts about suppressing Convents and making money for war; restricting the number of parsons and parishes, reformation of Ecclesiastical education, I am sure are no news to You. Opera fesse di ballo, Mascherare is every thing we have and we wish at this present season di Carnovale. We want dancing and raree-shows and ramadans to forget miseries and wretchedness as much as the Africo-americans want the Banjar to digest with their Kuskus the hardships of their lives, and the unsafe treatments of their Overseers. And I presume, You don’t want to be troubled with my long letters. So I finish, always with my earnest and sincere entreats for your remembrance of a person who wishes whilst he lives to have the honor to be Honble. Sir Your very Huml. & very obt. Servt.,

Gaudenzio Clerici

